 In the Matter of NATIONAL DRESS MANUFACTURERS' ASSOCIATION INC.,ET AL.andDRESS PATTERNMAKERS UNION, LOCAL 31 OF THE INTER-NATIONAL LADIES GARMENT WORKERS' UNIONIn the Matter of AFFILIATED DRESS MANUFACTURERS INC.. ET AL.and,DRESS PATTERNMAKERS UNION, LOCAL 31 OF THE INTERNATIONALLADIES GARMENT WORKERS' UNIONCases Nos. R-0073 and R-20741- Decided December 9, 1940Jurisdiction:dress manufacturing industryInvestigation and Certification of Representatives:existence of question :refusal to accord recognition to union ; election necessary.Since it was impossible to determine from the record the employees whowill be eligible to vote in the elections the Board directed that an agentof the Board visit each employee member of the associations involved andcompile a list of persons within the appropriate units who should be eligibleto vote 'in the elections.Units Appropriate for Collective Bargaining:all the pattern makers employedby the members of two employer associations, respectively,, who devote amajority of their time to pattern making and who are not employers,super-visors, or vested with the power to hire or discharge.Mr. Richard J. HickeyandMr. Shad Polier,for the Board.Mr. Mortimer LanzitandMr. Jacob E. Hurwitz,of New YorkCity, for the National Association and members thereof.Mr.Morris KolchinandMr. Jacob E. Hurwitz,ofNew YorkCity, for the Affiliated and members thereof.Schlesingerce;Schlesinger, by Mr. Abraham SchlesingerandMr.Nathaniel Drabkin,of New York City, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn April 15, 1940, Dress Patternmakers Union, Local 31 of theInternationalLadies Garment Workers' Union, herein called theUnion, filed with the Regional Director for the Second Region (NewYork City) separate petitions alleging that questions affecting com-merce had arisen concerning the representation of employees of Na-28 N. L. R. B., No. 65.386 NATIONAL DRESS MANUFACTURERS' ASSOCIATION, INC.387tional Dress Manufacturers' Association Inc., New York City, hereincalled the National Association, and certain of its employer' inernbers,'and Affiliated Dress Manufacturers Inc., New York City, hereincalled the Affiliated, and certain of its employer-members,' and re-questing an investigation and certification of representatives of eachpursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On April 18, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation in each case and authorized the RegionalDirector to'cohduct it and to provide for an appropriate hearing upondue notice and, acting pursuant to Article III, Section 10 (c) (2), ofitsRules and Regulations, ordered that the two cases be consolidatedfor all purposes.On April 22, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the National Association,certain employer members of the National Association," the Affili-ated, certain employer members of the Affiliated,4 and the Union.Pursuant to notice, a hearing was held on May 2, 3, 6, 7, and8 and September 9, 10, 11, 26, 27, 28, and 30, 1940, in New YorkCity, before James C. Batten, the Trial Examiner duly designatedby the Board.The Board, the National Association, the Affiliated,employer members of the National Association and the Affiliatedherein involved, and the Union, were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to-ex-amine and ci;oss-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.'During the course ofThese employers are listed in Appendix AThese employers are listed in Appendix BThese employers are listed in Appendix AThese employers are listed in Appendix iiThe National Association,the Affiliated,and the eniplo}er-members of each representedherein contend that they were not afforded a full and fair hearing since they were not per-mitted to present their affirmative cases at the hearingIt is true that the Trial Examinerclosed the hearing on September 30, 1940,before they called any witnesses or presentedany evidence.However, it is clear from the entire record, and ee find,that the TrialExaminer's action in this respect was not arbitrary of unreasonable and did not result inprejudicial en orAt the time the Trial Examiner closed the hearing, Jacob E Hurwitz counsel for theNational Association, the Affiliated, and the employer-members theieof represented herein,made no objection to such action and no request to continue the hearingThe Union had,closed its case prior to the hearing on September 30. 1940,and several times on that daythe Trial Examiner urged Hurwitz to indicate whether of not lie was going to proceed,and Hurwitz finally stated that he was going to proceedAn examination of the recordIndicates that Hurwitz did not do so because lie considered ceitan, rulings made by theTiial Examiner thereafter to have been erroneous-Since Hurwitz would have. presentedhis case had.the Trial Examiner made contrary rulings on these matters, it is necessaryto determine whether the rulings, which led Hurwitz to concludethat "itmight be molepiejudicial for the Respondents[sic]tocontinue than to withdiaw,"were in factincorrectOn September 27, 1940, the hearing adjournedto September28, 1940Hurwitz askedfor a continuance on September 27 until September 30, which was denied by the Trial413597-42-vol 28--26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hearing the Board granted a motion of the Union to amend itspetition to include certain additional employer-members of the Na-tionalAssociation I and the Affiliated,? not named in the originalpetitions.During the course of the hearing counsel for the National Asso-ciation and the Affiliated moved to dismiss the petitions as to thembecause they are not engaged in interstate commerce, and on theground that they do not have any employees eligible to membershipin the Union.The motions were denied.At this same time counselfor the National Association and the Affiliated moved to join asparties to this proceeding-the Popular Dress Manufacturers' Asso-ciation and Local 10 of the International Ladies Garment Workers'Union.8The motions were denied.During the course of the hear-ing the Union moved to dismiss the petitions as to certain employer-members named therein,'i because they had gone out of business.The motions were granted.During the course of the hearing, coun-sel for the National Association and the Affiliated moved to dis-.miss the petitions on the ground that the Act does not confer juris-Examiner.Hurwitz did not appear at the healing on September 28 and did not ilotif} tileTrial Examiner on that day of his inability to appear.However,the hearing continuedon September 28 and the Union concluded its case on that day.On September 30, 1940,when the bearing reconvened, Hurwitz was asked by the Trial Examiner whether or notliewas ready to continue with the hearingHurwitz stated that lie was but requested theright to continue his cross-examination of Daniel Nisnavitz, it union witness,who wasbeing cross-examined by Hurwitz on September 27, 1940,the right to cross-examine JosephShapiro,a union witness,who testified on September 28, 1940,and the right to cross-examine Nisnavitz on his redirect testimony of September 28This request was denied bythe-Trial Examiner because Hurwitz,if present at the September 28 session of the hearing,could have proceeded at that timeWe find that the action of the Tiial Examiner indenying Huiwitz's request did not constitute an abuse of discretion.Hurwitz then re-quested a subpena for certain records of the Board.The Trial Examiner replied that Hur-witz would have to present his request in writing as prescribed by the Rules and Regula-tions of the Board, that if Hurwitz had been present at the hearing on September 28 hecould have presented such a request and could, on September 30, have had the TrialExaminer's ruling on it,but that he would not adjourn the hearing for that purpose.Hurwitz then became reluctant to continue with the proceedings,indicating that he feltthat the Tral Examiner was denying him rights which he would have had had he beenpresent atthe hearingon September 28.When Hurwitz continued to press this pointrather than to proceed with the presentation of his evidence,the Trial Examiner,withoutobjection by Hui witz,'closed the hearingWe find that the Trial Examiner was not inerror in refusing to adjourn the proceedings for the purpose of allowing Hurwitz to file awritten request for a subpena, inasmuch as the dilatory tactics of Hurwitz and his clientshad delayed the hearing unnecessarily up to that point.We find that the National Asso-ciation, the Affiliated,and the employer-members of each represented herein, were affordeda full and fair hearing by the Trial Examiner.°These employer-rnenibers are named in Appendix C.7These emplo3 er-members ai e named in Appendix D.8The Popular Dress Manutacturers'Association is another association of employers inthe dress industryinNew York City. Local 10 ofthe International Ladies GarmentWorkers' Union has contracts with the National Association and the Affiliated coveringemployees not involved in this proceedingOThese companies are GoldenRuleDress, Inc, Feigelson&Krovchick,Inc.,FifthAvenues Modes,Inc., Jesse Hoffman Co,Inc, Aldridge&Malvin,Inc, Norman Frocks,Inc, Gracefit Dress Company,Leo Bayer,doing business under the firm name and styleofFirst Love Formals, Rob-Josephson, Inc, Tafel Gowns,Inc.,DuBairy Frocks Corp.,Beverly Modes, Inc., Norma Matthews, and Diesden Dress Company NATIONAL DRESS MANUFACTURERS' ASSOCIATION, INC.389diction' in the Board over trade associations, that the unit urgedby the Union was inappropriate and contrary to law, and that thepetitioners are not seeking collective bargaining but a specific methodforbargaining.The motions were denied. After the Boardgranted a motion by the Union to amend its petitions to includeadditional employer-members, counsel for the newly added em-ployer-members moved that the proceeding continue with the orig-inal parties or that the proceeding be dismissed anda de novoproceeding be held.The motion was denied. Counsel for the em-ployer-members, at this time, moved to dismiss the petitions as to theemployer-members who do not employ pattern makers. The mo-tion was denied.Counsel for the individual employers moved" to dis-miss the petitions as to them on the ground that no request hadbeen made of them to bargain with the Union. The motion wasdenied.Counsel for the employer-members moved for a ruling astowhether or not the evidence adduced at the hearing in this pro-ceeding prior to the Board's granting of the Union's motion toamend its petitions to include additional' employer-members, wouldbe binding upon the newly added parties.The Trial Examiner re-served ruling thereon.The Board hereby rules that all of theparties involved herein are bound by the evidence introduced at allstages of the proceedings.During the course of the hearing theTrialExaminer made several rulings on other motions and onobjections to the admission of evidence:The Board has reviewedall the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.During the course of and after the close of the hearing, all of theparties filed briefs which the Board has considered.Pursuant to notice duly served upon all the parties, a hearingwas held for the purpose of oral argument before the Board onOctober 10, 1940, in Washington, D. C.The National Association,the Affiliated, employer-members of the National Association andthe Affiliated, and the Union were represented by counsel and par-ticipated in the argument.On October 15, 1940, counsel for the National Association, theAffiliated, and the- employer-members of the National Associationand the Affiliated involved herein, moved that the petitions be dis-missed as to those employer-members of the National Associationand the Affiliated who do not employ pattern makers.The motion ishereby denied.Upon the entire record in the case, the Board makes the following: 390DECISIONS OF. NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER-MEMBERS OF THE NATIONAL ASSOCIA-TION AND THE AFFILIATEDDuring the course of the hearing counsel for the Board and counselfor the National Association, the Affiliated, and the employer-mem-bers of the National Association and the Affiliated agreed, by stipu-lations, that each of the employer-members of the National Associa-tion and the Affiliated herein involved were engaged in interstatecommerce within the meaning of the Act.During the year 1939, each employer-member of the NationalAssociation appearing in Appendices A and C purchased raw ma-terials valued in excess of $10,000, approximately 40 per cent of whichwere shipped to it from points in States other than the State whereinits plant is located.During this same period these employer-mem-bers each sold finished products valued in excess of $25,000, approxi-mately 80 per cent of which were shipped by each employer-memberto points outside the State wherein its plant is located.During 1939 each of the employer-members of the Affiliated listedinAppendices B and D purchased raw materials valued in excessof $10,000, approximately 40 per cent of which were shipped to itfrom points outside the State wherein its plant is located.Duringthis same period each employer-member sold finished products val-ued in excess of $25,000, approximately 80 per cent of which wereshipped by it to points outside the State wherein its plant is located.All of the employer-members of the National Association and theAffiliated are engaged in the manufacture of women's dresses andrelated products.II.THE ORGANIZATION INVOLVEDDress Patternmakers Union, Local 31 of the International LadiesGarment Workers' Union, is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership all patternmakers in the dress industry in New York City who devote at least50 per cent of their time to pattern making and who are not super-visory employees.III.HISTORYOF EMPLOYER ORGANIZATIONAND OFCOLLECTIVEBARGAININGIN THE DRESSINDUSTRY IN NEW YORK CITYThe National Association and the Affiliated, respectively, wereincorporated in the State of New York in 1,933-and 1929.As statedin the certificate of incorporation of the Affiliated, it was organizedfor the purposes, among others, of (1) promoting, encouraging, and NATIONAL DRESS, MANUFACTURERS' ASSOCIATION, INC.391fostering conciliation between the employers and the employees inthe women's ready-to-wear. industry; (2) handling industrial disputesbetween members and, other employees; and (3) making, on behalfof its members, any and all necessary agreements. with other organiza-tions, including trade agreements with labor organizations' to carry.out any one or more of the purposes of the organization.The Na-tionalAssociation stated in its, certificate of incorporation that itwas formed for the purposes,inter alia,of (1) correcting and elimi-nating abuses and unfair practices, obtaining relief from unjust orunlawful exactions; and establishing and enforcing fair dealings andpractices within the industry, and with those dealing with it, and(2) promoting social intercourse among its members, amicably ad-justing differences among its members and between members andothers, and procuring or arranging for its members, through properand lawful collection, credit, and other agencies, credit and collectionservices.At all times since 1900 there have been labor organizations amongthe workers in the dress industry in New York City and these labororganizations have negotiated' and entered into contracts with theNational Association covering all of its employer-members, and the'Affiliated covering all of its employer-members.The Joint Board of the International Ladies Garment Workers'Union has, since the inception of the National Association and theAffiliated, had contractual relations with them.The Joint Board,which is composed of all the crafts in the dress industry in NewYork City other than the pattern makers, does not bargain indi-vidually with members of employer associations in the industry.There are five employer associations in the dress- industry in NewYork City, and in 1936 the Joint Board negotiated five separateagreements with these associations, covering all of the employeesemployed in the various crafts, other than pattern making, in thedress industry in New York City.At that time the Joint Boardrequested that the pattern makers be included in these association-wide contracts, but the National Association and the Affiliated, aswell as the other three employer associations', refused to accede tothis demand and the contracts were consummated without includingthe pattern makers.Shortly thereafter the Union called an industry-wide strike of pattern makers which lasted for approximately 5weeks.The Union was unsuccessful in attempting to secure associ-ation-wide units for the pattern makers and signed individual con-tracts with approximately 275 employers.A representative of theUnion testified. that these contracts proved unsatisfactory and thatwhenever he attempted to discuss matters under these contracts withthe employers, they consistently referred him to the employer asso- 392DECISIONSOF NATIONALLABOR RELATIONS BOARDciations of which they were members.At the termination of theseindividual contracts, the Union made no attempt to renew them. In1939 when the Joint Board entered into negotiations with the Na-iional Association and the Affiliated for renewal of its association-wide . contracts, it again requested that the pattern makers beincluded in the unit.The National Association and the Affiliatedrefused to recede from their former position and new contracts be-tween the Joint Board and the National Association and the Affiliatedwere consummated without the inclusion of the pattern , makers.However, the contract consummated at that time with United Asso-ciation of Dress Manufacturers, Inc., an employer association in thegarment industry in New York City, covered pattern makers. - TheUnion has, since that time, repeatedly requested the National Asso-ciation and the Affiliated to enter into association-wide contractswith it, but the requests have been consistently denied.At thepresent time all of the craft employees in the dress industry in NewYork City, with the exception of the pattern makers, are coveredby association-wide contracts.The evidence shows that with the exception of -several employerswho employ two pattern makers, the great majority of employersemploy but one. -IV. THE APPROPRIATE UNITSThe Union urges that all pattern makers employed by employer-members of the National Association, who perform the. duties ofpatternmaking a majority of the time and are not employers,supervisors, or vested with the authority to hire or discharge, con-stitute an appropriate unit. It also urges a like unit composed ofpatternmakers employed by employer-members of the Affiliated.The Union clarified its position by stating that if a pattern makerfixed prices to be paid to other craft employees, he was to be con-sidered an employer.The National Association and the Affiliatedcontend that the pattern makers employed by each individual em-ployer should constitute separate units, or that the pattern makersemployed by all employers in the dress industry in New York Cityshould constitute an appropriate unit.The facts set forth above in Section III show that for manyyears the dress manufacturers in New York City have been organ-ized in associations for the purposes of collective. bargaining withrepresentatives of their employees.The history of the employerorganizations shows that collective bargaining on the basis of theassociation-wide unit in the dress industry in New York City hasbeen carried on effectively for years and that the, industryis oper-ating -at the present time on the terms of contracts with labor NATIONAL DRESS MANUFACTURERS' ASSOCIATION, INC.393organizations negotiated on in association-wide basis.Since mostof the employer-members of the National Association and the Affili-ated employ but one pattern maker, the adoption of the contentionof, the National Association and the Affiliated that the pattern mak-ers employed by each employer-member constitute an appropriateunit would render collective bargaining for the greater bulk of thepatternmakers an impossibility. It is apparent that there is nomerit in this contention of the National Association and theAffiliated.There is no history of collective bargaining in the dress industryof New York City on an industry-wide basis.The history of col-lective bargaining and the history of employee and employer organ-izations in the dress industry in New York City are persuasive ofthe fact that a unit including all the pattern makers of employer-members of the National Association and a unit including all thepattern makers of the employer-members of the Affiliated are theones which will insure to those employees the full benefit of theirright to self-organization and collective bargaining and to otherwiseeffectuate the policies of the Act.10The contention of the NationalAssociation and the Affiliated that an industry-wide unit is appro-priate is without merit.It -is contended that apart from the question as to which unit isthe more appropriate, the Board has no jurisdiction to establisha bargaining unit broader than the individual employer.The Boardis,however, expressly given the authority to decide, that the "em-ployer" unit is the most appropriate for the purpose of collectivebargaining.The Act defines employer as including "any personacting in the interests of an employer, directly or indirectly," withinthe term "employer." "Person" is defined- as "one or' more .. .associations . . ." It is apparent. from our previous discussion thatboth the National Association and the Affiliated have acted in theinterests of their employer-members in the dress industry in NewYork City employing pattern makers and have engaged in collectivebargaining for all their employer-members.We find that the Na-tionalAssociation and the Affiliated, as well as each of theiremployer-members, are employers of the pattern makers 'herein-involved.We find that all the pattern makers employed by the members ofthe National Association, who devote a majority of their time topattern making and who are not employers, supervisors, or vested.with the power to hire or discharge, constitute a unit appropriate10 SeeMatter of Shipowners'Associationof the PacificCoastet al,andInternationalLongshoremen's and Warehousemen's Union, Di'striet No 1, 7 NL It. B 1002 ;Matter ofMobile SteamshipAssociationet al,andInternational Longshoremen's and Warehouse-men'sUnion, 8N. L. It. B 1297 ; andMatter of Admiar Rubber CompanyandAmericanFederationof Labor on behalf of Employees of the Company,9 N. L. It. B. 407. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purposes- of collective bargaining and that said unit willassure toemployees the full benefit of their right to self-organizationand collective bargaining and otherwiseeffectuatethe policies ofthe Act.We find that all the pattern makers employed by themembers oftheAffiliated,who devote a majority of their timetopatternmaking and who are not employers, supervisors, or vested. with thepower to hire or discharge, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will assure toemployees the full benefit of their right to self-organization andcollective bargaining and otherwise effectuate the policies of theAct.V.THE QUESTIONS CONCERNING REPRESENTATIONThe Union has, on numerous occasions, requested the NationalAssociation and the Affiliated to bargain with it as the exclusiverepresentative of the pattern makers employed by their employer-members.The National Association and the Affiliated have deniedthese requests.Reports of the Regional Director introduced at thehearing show that the Union represents a substantial number ofpattern' makers employed by the members of the National Associa-tion and the Affiliated."We find that questions have arisen concerning the representationof employees of the National Association and the Affiliated.VI.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the NationalAssociation, the Affiliated, and the employer-members of the Na-tional Association and the Affiliated, described in Sections I and IIIabove, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the freeflow of commerce.11A statement of the Regional Director dated September 9, 1940, shows that.71 patternmakers who appear on the pay rolls of the employer-members of the Affiliated, which con-tained the names of 108_pattern makers,have signed applications in the Union.Thissame report shows that of `the 133 pattern makers employed by the employer-members ofthe National Association on April 13,1940, 66 have signed applications in the Union.A subsequent statement of the Regional Director dated'September 28, 1940, based onexhibits introduced at the hearing by the Union,shows that 96 employer-members of theNational Association employ 104 pattern makersHowever, the Regional Director hadaccess to the pay rolls of only 66 of the 96 employeesThey employed 72 pattern makersThe Regional Director'sreport shows that the Union had applications for membershipsigned by 46 of the 72 pattern makersThis same report shows that 81 employer-mem-bers of the Affiliated employ a total of 86 pattern makersOf these 81 firms; the RegionalDirector had access to the pay rolls of 72, employing a total of 77 pattern makersTheUnion has application cards signed by 58 of the 77 pattern makers. NATIONAL DRESS MANUFACTURERS' ASSOCIATION, INC.395VII.THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by means of elections by secret ballot.The Union requested that eligibility to vote in such elections bedetermined on the basis of the pay rolls of, the employer-members ofthe National Association and of the Affiliated for the last 2 weeksin February 1940.We are of the opinion that such pay-roll periodis too remote to be used for such purpose.However, inasmuch asno pay rolls were introduced in evidence, it is impossible to deter-mine, on the record before us, the employees who will be eligibleto vote in the elections.We shall, therefore, direct that an agentof the Board visit each employer-member of the National Associa-tion and of the Affiliated and compile a list of persons within theappropriate units who should be eligible to vote in the elections.Representatives of the Union, the National Association,, and theAffiliated may accompany the Board agent making the investigationand may indicate their position with respect to the inclusion or ex-clusion of any person from the list of eligible voters.After suchlist, and any statements of the parties, are submitted to the Boarditwill determine the names of those eligible to vote in the electiondirected herein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the rep-resentation of employees employed by employer-members of theNational Association and the Affiliated, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the, National Labor, RelationsAct.2.All pattern makers employed by the .employer-members of theNationalAssociation,who devote the majority of their time topattern making and who are not .employers, supervisors, or vested.with the power to hire or discharge,. constitute a unit appropriatefor the purposes of collective bargaining, within,the meaning ofSection 9 (b) of the National Labor Relations Act.3. , All pattern makers employed,by ,the members of -the Affiliated,who devote the majority, of their,time,to pattern making and whoare not employers, supervisors, or vested with the power to hireor discharge, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTEDthat, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with National Dress Manufacturers' Association, Inc.,New York City, an election by secret ballot shall be conducted atsuch time as the Board may in the future direct, under the directionand supervision of the Regional Director for the SecondRegion,acting inthismatter as agent for the National LaborRelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among all pattern makers employed by the members of theNational Association, who devote the majority of their time to pat-tern making and who are not employers, supervisors, or vested withthe power to hire or discharge, whose names appear on a `list tobe compiled by 'the Board at a future date, to determine whetheror not such employees desire to be represented by Dress Pattern-makers Union, Local 31 of International Ladies Garment Workers'Union, affiliated with the American Federation of Labor, for thepurposes of collective bargaining ; and it isFURTHER DIRECTEDthat, as part of the investigation authorizedby the Board to ascertain representatives for the purposes of col-lective bargaining with Affiliated Dress Manufacturers, Inc., NewYork City, an election by secret ballot shall be conducted at suchtime as the Board may in the future direct, under the direction andsupervision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations,among all pattern makers employed by the members of the Affiliated,who devote the majority of their time to pattern making and whoare not employers,supervisors,or vested with the power to hire ordischarge, whose names appear on a list to be compiled by the Boardat a -future date, to determine whether 'or notsuch employees desireto be represented by Dress Patternmakers Union, Local 31 of Inter-national Ladies Garment Workers' Union, affiliated with the Amer-ican Federation of Labor, for the purposes of collectivebargaining.CHAIRMAN HARRY A.MILLIS took no part in the consideration ofthe above Decision and Direction of Elections. NATIONAL DRESS MANUFACTURERS' ASSOCIATION, INC.397APPENDIX AAldrich & Malvin, Inc.Andora Frocks, Inc.Anne Baxter Frock, Inc.Bar Time Frocks, Inc.William Bass Dress Corp.L. & D. Beilinson, Inc.Berell Frocks Co. Inc.Beverly Modes, Inc.Biltcraft Dresses, Inc.Bloom Dress Co. Inc.Blue Belle Frocks, Inc.Bouquet Formals, Inc.Bryn Mawr Dresses, Inc.Camel Dress Mfg. Co. Inc.Samuel Chapman, Inc.Charter Frocks, Inc.Cleo Costume Co. Inc.Columbia Dance Frocks, Inc.Corey Frocks, Inc.Coronet Costume & Folly FrocksCo. Inc.Cotler Frocks, Inc.David Crystal, Inc.Damon Dress Co. Inc.Denton Frocks, Inc.Diana Dress Co. Inc.D. R. A. Dress Co. Inc.Herbert Edelman Corp.Sam Edelman Inc.Mary Ellen Frocks, Inc.Encore Dress Co. Inc.Fashion Leaders, Inc.Flora Lane Frocks, Inc.Friedman Dress Co. Inc.Ginsburg & Abelson, Inc.Joseph Goldman & Bro. Inc.Gorgeous Frocks, Inc.Gorshire Frocks, Inc.Gray Sun Frocks, Inc.Harris & Stone, Inc.Hollywood Formals Inc.Robert Horowitz, Inc.Irma Dress Corp. Inc.Janowitz-Conrad Inc.Janro Dress Co. Inc.Josette Frocks Inc.Junior Vogue Inc.Katz & Stark, Inc.Anna Kay Frocks, Inc.Lancaster Frocks, Inc.Jerry Lane Frocks, Inc.Lipman Bros. Inc.Lou Louise Inc.Marlene Junior Inc.Leo Mayer, Inc.Michelle Modes, Inc.Morstyle Frocks, Inc.New Deb Dance Frocks, Inc.Nite Club Frocks, Inc.Norman Frocks, Inc.Pandora Frocks, Inc.Parnes-Levinson Inc.Jerry Parnis Inc.Samuel R. Parnes, Inc.Fred Perlberg, Inc.Pickwick Dress Co. Inc.Miss Plaza Dress Inc.Plutzer & Bloomberg, Inc.Prom Dance Frocks, Inc.Star Maid Dresses, Inc.Wellesley Modes Inc.Gracefit Dress Co.Mohawk Dress, Inc.Tafel Gowns, Inc.DuBarry Frock Corp.La Chic Frocks, Inc.Altone Dress Co.Barney SmithAl Bloom and Paul Calick doingbusiness under the firm nameand style of Calbert Dress Co.Henry Cohen, Irving Cohen, andAbe Goshin, doing businessunder the ,firm name and styleof H. & I. Cohen and Goshin. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDILeo DiamondJack Alpern, Benjamin WeinbergandMorrisWeinberg doingbusiness under the firm nameand style of Dresden Dress Co.Louis Platt, doing business underthe firm name and style ofEdlen,Dress CompanyLeo Bayer, doing business as FirstLove FormalsGraceful Lady Dresses, Inc.Gracette Dress Co.-LarryWhite,doingbusinessunder the firm-name and styleof House of GrayHarry KeiserNorma MatthewsPeerless Tailored DressesMoe E. Pruss, doing businessunder the firm name and styleof Pickmor Dress Co.Max Pruss and Philip Pruss, do-ing business under the firm nameand style of Pruss Bros.Public Dress Co. Inc.Rab-Josephson Inc.Ramo Frocks, Inc.DavidRosenthaland AnnaRosenthal and Henry Kalmanand Rae 'Kalman, doing busi-ness as a partnership under thename of Rosenthal & KalmanSalzman & Sacks, Inc.Rosette Gowns, Inc.Ruxton Dress Corp.Stern & Goldberg, Inc.Frank Starr-Friedlander, Inc.Sidmont Frocks, Inc.Slimbilt Dress Co. Inc.Simon & Sohmer, Inc.J. & J. Spar, Inc.Star Dress & Costume Co. Inc.Samuel Schwartz and BenjaminSchwartz, doing business underthe firm name and style of S.Schwartz & Bro.-Schultze-Zuch, Inc.Nat ShapiroS. Shapiro & Co. Inc.Smart Craft, Inc.Sterling Dress,-Inc.Style Trades, Inc.A. Stein Frocks, Inc.Topas Frocks, Inc.John Tuman & SonsWelby Dresses, Inc.BenjaminWeinberg and 'MaxWeinberg and Milton Alpernand Morris Weinberg- and JackAlpern doing business undertheWeinberg,Weinberg & AlpernMax Weisen & SonsZuckerman, & -Pearlman, Inc.APPENDIX BAywon Dress Co. ,Inc.Aronoff & RichlingAbrams & Norman Inc.Atlas Half Size Dress Co. Inc.Annette Dresses, Inc.Allure Modes, Inc.'Avenue Formals, Inc.Arkay Junior Frocks, Inc.Berkley Junior, Inc.Babs Junior, Inc.Al Blumenstein, Inc.David Jacovitz, doing businessunder the firm name and styleof B. J. Costume Co.Bon Ray Dance Frocks, Inc.Burgandy Frocks, Inc.Blotta & Conti, Inc.Bender & Hamburger, Inc.Jos. & Ben Barnett, Inc.Maurice Buchbinder, Inc. NATIONALDRESS MANUFACTURERS'ASSOCIATION, INC.399Day Fashions, Inc.Sam Davidson Inc.Davidow Sportwear, Inc.Dave DucoffAnnaDuke Inc.Debi-Rose, Inc.Franken-Keil Inc.Elfreda, Inc.Feigelson& Kravchick, Inc.Friedell, Inc.Golden Rule Dress, Inc.Glad Modes, Inc.David M. Goodstein, Inc.Henry Gans, Inc.David E. Gottlieb, Inc.A. Goodman & Co. Inc.GayetyDress Inc.Hershey Dress Co. Inc.MyronHerbert-CharlesCooperInc.Jack Herzog & Bros. Inc.Murray Hanburger, Inc.Hildegard Ltd.Hansen Bang Inc.Jennie-Moskowitz, Inc.JeanetteModes, Inc.JuniorFormals, Inc.Kaplan & Wassner, Inc.Harry Koldin, Inc.Kaplan & Grabois, Inc.Chas., Kondazian & Papas, Inc.Kivette-Nabatoff, Inc.LyttleBros. Inc.Letty LynnDress Co. Inc.LutriarkDresses, Inc.S. & M. Litt, Inc.Mike Levine, Inc.La RueDresses, Inc.Lee Claire Costumes, Inc.Joseph Levay, Inc.Chas. Lang-Chas. Cooper, Inc.Anna May LoveLou-Al Dress, Inc.Morris & Strong, Inc.Milmont Gowns, Inc.Morgot Dresses, Inc.Albano Mutschler Co. Inc.H. Milgrim & Bros. Inc.Norman Jacobson, Inc.Osias Nathanson, doing businessunder the firm name and styleof Nathanson Dress CompanyPattulloModes, Inc.Morris A. PeshkinPenelope Frocks, Inc.Phyliss-Martin Inc.Rosenfield Dress Corp.James Rothenberg Inc.Rudolph Gowns, Inc.Reich-Goldfarb & Co. Inc.Roberts Sportwear Corp.Maurice Rentner, Inc.Mutual Rosenbloom Corp.Sheila-Lynn, Inc.M. Swaybill, Inc.F.H. Safian Co. Inc.Sport Craft Inc.Milton Saunders Inc.Will Steinman, Inc.Gowns by Somay Corp.Sealove-Selig Inc.Sandra Dress, Inc.Tretex Dress Co.Tru-Form Dress House, Inc.A. Traina Gowns, Inc.Moss Tailleur, Inc.David S. Westheim Corp.Weissberg & Newman, Inc.KaneWeill, Inc.Jos.,Whitehead, Inc.Young Modes, Inc.Phil Zahn & Co. Inc.Baron-Zenkel, Inc.Fifth Ave. ModesDebutante Frocks, Inc.Jesse Hoffman & Co. Inc. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX CAbbate-Swift Inc.Action Dress Co. Inc.Adler & Adler Inc.Ajax Frocks Inc.Almore Dress Co.B. & E. AlperMiltonAltmark Inc.American Deb Inc.Angel & BermanApexDress Co.Ark Lane Fashions Inc.Armour-Smallberg Inc.Abner Arnold Inc. \Art CraftDress Corp.Ashley Frocks Inc.AvalonDresses Inc.Barbara Dance Frocks Inc.Barbizon Dance Frocks Inc.Beaudette,Frocks Inc.Bedford Sportwear Inc.Beldone Dress Co. Inc.Berlow, Shane & Co.Beven Dress Co.Black Wear Dress Corp.Brottor & Sussman Inc.Lou Burrell Inc.Cameo Evening Fashions Inc.Jack Caplan Inc.Capri Frocks Inc.Carnation Dress Co.Caryl LaneFrocks Inc.Casanova Frocks Inc.Certified FrocksHarris Dress Co.Geo.W. Cohen Corp.Celin Frocks Inc.CollegeFormals Inc.ColetteDresses Inc.ColonyFrocks Inc.Harry A. Condor Inc.Coquette FormalsCordo Frocks Inc.Dainty Maid Inc.Dandeline DressesDansant Frocks Inc.DarbyJuniors Inc.Daymour Inc.Deb FrocksDebi-Dance Frocks Inc.Delta Frocks Inc.Eagle Dress Corp.Eden Dress Co.Eldorado Dress Inc.ElginDress Co. Inc.Elite Formals Inc.Estelle Blouse & Sportwear Inc.Ester Lee Frocks Inc.Al.& S. Extract.Fashion CraftDresses Inc.Fashion Formals Inc.Fashion Promenade Inc.Fashion Wear Dress Co. Inc.Feigenbaum & Adelson Inc.Femnore Frocks Inc.Finchley Frocks Inc.Fitwell Garment Co.Flouray FrocksForm Fit Dresses Inc.Ben Fox Dress Co.Price-Schlesinger Inc.Galaxy Dress Corp.Garland Dress Inc.Golde, Levin & Kaye Inc.M. Golomp & SonGoodstyle Dress Inc.GraceformDresses Inc.Harry H. Greenberg Inc.Alexander S. Gross & Co. Inc.Gross-Sydney Inc.HagiFrocks Inc.Sol Harris Inc.Harston Frocks Inc.Hartman &Harris Inc.Headline Frocks Inc.D. Herman & SonsGeo. Hest Co. Inc. -NATIONAL DRESS MANUFACTURERS' ASSOCIATION, INC.401Hilina Dress Co. Inc.It'sAn Elf Inc.Leo Jacobson, Inc.Mark Jacobson Inc.Joan FrocksPontiac Dress Inc.Josanna Jr. Dress Co. Inc.Joyland Frocks' Inc.Joe Time Frocks Inc.Jubilee FormalsJudy Formals Inc.June Modes Inc.Junior League FrocksJust Dress Co.Kolwin Dress Co. Inc.Ladycraft Dresses Inc.La Jule Dance Frocks Inc.Lassie Frocks Inc.Miss Prep JuniorLeicht & Soltzer Inc.Lenal FrocksLeonora Dress Co.Lev Bro. Dress Co. Inc.Mary Elizabeth FrocksLovejoy Formals, Inc.Lucky Style Dress Co. Inc.Limo Dress Corp.Magical Frocks Inc.Mairell Junior DressMarianna Gowns Inc.Massar Co.Master Craft Frocks Inc.Maytime Frocks Inc.Max Melnick Inc.Mil Jay Inc.William Miller Co.Miriam Modes Inc.Miss America Dance Frocks Inc.Miss Glory Inc.Miss Michael JuniorMussman-Pincus Inc.Navarre Frocks Iris.Nelson-Caine Inc.Jack Neufeld Co. Inc.Novel Dress Mfg. Co. Inc.Nu-Belle FrocksPackard Dresses Inc.Patina Frocks Inc.Paramount Apparel Inc.Paul Parnes Inc.Pear] Dress Co. Inc.Sunny Dress Co.Pierrot Dress Co.Premier Dress Co. Inc.Progress Frocks Inc.Randa Frocks, Corp.Reasonable Dress Corp.Record Dress Co. Inc.Rembrandt Frocks Inc.Ira Rentner & MillerRevelance Dance FrocksRevue Frocks Inc.Rex Dress Co. Inc.Rhythm Frocks Inc.Rivoli Frocks Inc.Rose Bar Dress Co.Rovevale Frocks Inc.^Roseweb Frocks Inc.Dan RottenbergRudelle FrocksDavid Salzman & Bro.Sandler & Lane 'Top Notch FrocksSeniority FormalsShill Bros. Inc. 'Siegel-Lyttle Inc.Silver Dresses Inc.L. Silverman Frocks Inc.Skytop Frocks Inc.Slender Maid Dresses Inc.Slimline Dress Co.Charles Solomon Dresses Inc.Stately Dress Co. Inc.Strand FrocksStyle Dress Co. Inc.Stylefit Dress Co. Inc.Style Master Frocks Inc.Symphony FrocksTailor Craft Dress Co. 402DECISIONS OF NATIONAL LABOR- RELATIONS BOARDTailored ClothesTempo Frocks Inc.Frank Tisch-Weimman Inc.Toni Frocks-Inc.Topper Formals Inc.Town Classics Inc.Town Tailored Inc.Hannah Troy Dresses Inc.Trufit Dresses Inc.Variety Frocks Inc.Weingarten Dress Co. Inc.Young AmericanDress FrocksYoungDeb Inc.Yvette FrocksDorsey Frocks Inc.Esso Frocks Inc.MiTkin 1/2Size DressesPennie Frocks Inc.Young Sophisticates Inc.Golomb Dresses Inc.APPENDIX DAce Dance Modes Inc.Ainsley, Frocks Inc.Miriam Alexander Corp.Ann Ruth FrocksAntman & Bart Inc.Appollo Dress, Inc.B. & L. Dress Co.Bachman & Klein Inc.Backer & Schachter Inc.Baer BrothersBagro Gowns Inc.Rose Barrack Inc.Bartley Frocks Inc.Kermit Bass-Monroe Gross Inc.Harry BassoBeacon Frocks Inc.Herman Beispel Inc.Benjie Frocks Inc.Bentley Dresses Inc.Harvey Berin Inc.H. BermanBerth Robert Gross Inc.Beth-Paige FrocksBetter Form Dress Inc.Betty Lee FrocksBetty Louise Dress Co. Inc.Bienard-Greene Inc.Brenda Frocks Inc.Bridal Creations Inc.Camack & Wiener Inc.David Camen & Co.Carol Fae FrocksCasino Dresses Inc.Chick Junior Inc.Cliff Frocks Inc.Clohisie GownsColli Inc.Marie Craif Inc.George Jacobson, Samuel A. Del-man, Lucy De Vito Inc.Diamond Dress Inc.Diva FrocksDolores Modes Inc.Donnaline Dress Co.I.Edison & SonsElodia Dress Corp.Emmy-Ruth Inc.Empress Frocks Inc.F. E. D. Dress, Co. Inc.Fad Dance FrocksB. FalchickArthur FalkensteinThe Fashion Dress Co.Feiber-Tierstein, Inc.M. Fisher Inc.Fox-Brownie Inc.Frank Craft Inc.Friedman-Bucholz, Inc.Gaytime Frocks, Inc.Ed Gerrick Co. Inc.Glover & SpiwakArthur Goldberg Dresses Inc.Goldman Frocks Inc.Sol Goldstein Inc. NATIONAL DRESS MANUFACTURERS'ASSOCIATION, INC.403"Gracemore Frocks Inc.Fred Greenberg Inc.Moonlight Dance Frocks Inc.Joseph Halpert Inc.Harlene FrocksHarris Ebro & Co.Hazel & MollyHi-Way Garment Co.Sol Horowitz Dress Corp.Horowitz & DubermanHerbert-Morton Co.Philip Ilison Inc.Ina Frocks Inc.International Dress Co. Inc.Irwin Junior Inc.J. & H. Costume Co. Inc.J. & S. Dress Co.Janet-Taylor Inc.S. Joseph Son Dresses Inc.Kalman & Morris Inc.Samuel Kass Gowns Inc.H. Kravchick, Schulman & WolfInc.Landmark Dress Co.Laura FrocksLaurette Modes Inc.Leanore Frocks Inc.Lenkowski Modes Inc.Lerner Bros. Dress Corp.Joe Levine Dress Co. Inc.Like Dresses Inc. ,Lilly Fair Dress,Co.Mary Liotta Inc..,,J. Liotta ,.London Guild Vrocks Inc.Lyla Modes Inc.M. G. & K. Dress, Co. Inc.Major Modes Inc.Malbec Frocks Inc.Marguery Dresses Inc.Martine Frocks Inc.Mendicino Bridal,Cre'ationsCharles Miller Inc.Minuet Dance Frd'cks Co. Inc.Miss Junior ModesNanty Frocks Inc. -New York D-ess & Costume Inc.Norman Modes Inc.Nu-Lyne Dresses Inc.Orchid Gowns, Inc.Paulette Frocks Inc.Pavillion Dance Frocks Inc.Phoenix Sportwear Inc.Harry Press Inc.Radiant Dress Co. Inc.Ben Reig Inc.Rentner-Leonard Inc.Renwick Frocks Inc.Rexley FrocksRichter & Decker Inc.Richtone DressRivieria Dress Inc.Roberta Gowns Inc.Ronne Junior Frock Inc.Zoltan RosenbergH. E. Ruffolo Co. Inc.Ruth Lane Frocks Inc.Jane Ryan Inc.Jack Saffir, Sakin & Lindner Inc.Samax Dress Co. Inc.Max Schneck & Bros. Inc.Schrager & MusterWilliam Schwade Inc.Sherle Inc.Martin Simon Inc.Smart Deb FrocksSmink Inc.Herbert Sondheim Inc.Spectator Sports Inc.Starlet Frocks Inc.Struas-Miller Inc.Studio Dance Frocks Inc.Styne & Lachman Inc.Sutton Sadowsky Inc.Taylor Importing Co. Inc.Topic Dresses Inc.V. & S. Dress Co.Victoria Cotton Formals413597-42-vol 28-27 4O4_ DECISIONS,OF NATIONALLABOR RELATIONS, BOARDVirginia Lee Frocks Inc.Young Vogue Dresses Inc.Vivette Dress-Kaplan Lewis Formals Inc.Wald '& Waltzer Inc.Superb' Dress Inc.Max Wiedman Inc.Leonard Arkin Inc.Winston Frocks Inc.Gramatan Dress Co. Inc.H. W. Wohlman & Co. Inc.Warres & Oxman,[SAME TITLEAMENDMENT TO DECISION AND DIRECTION OFELECTIONSJanuary14, 1941On December 9, 1940, the Board issued a Decision and Directionof Elections in the above-entitled proceedings.'In its Decision theBoard stated,inter alia,the following :VII.THE DETERMINATION OF REPRESENTATIVESWe find-that the questions concerning representation whichhave arisen can best be resolved by means of elections by secretballot:The Union requested that eligibility to vote in such elec-tions be determined on the basis of the pay rolls of the employer-members of the National Association and of the Affiliated forthe last-2 weeks in February 1940.We are of the opinion thatsuch pay-roll period is too remote to be used for such purpose.However, inasmuch as no pay rolls were introduced in evidence,it is impossible to determine, on the record- before us, the em-ployees who will be eligible to vote in the elections.We shall,therefore, direct that an agent of the Board visit each employer-member- of the National Association and of the Affiliated andcompile a list of persons within the appropriate units whoshould be eligible to vote in the elections.Representatives oftheUnion, the National Association, and _the, Affiliated mayaccompany the Board agent making the investigation and mayindicate their position with respect to the inclusion or exclusionof any person 'from the list of eligible voters.After such list,and any statements of the parties, are submitted to the Board itwill determine the names of those eligible to vote in the electiondirected herein.The Board 'hereby amends its Decision by striking therefrom theforegoing and substituting the following :VII.THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation whichhave arisen can best be resolved by means of elections by secretballot.The Union requested that eligibility to vote in such elec- NATIONAL DRESS MANUFACTURERS' ASSOCIATION, INC.405tions be determined on the basis of the pay rolls of the employer-members of the National Association and of the Affiliated forthe last 2 weeks in February 1940.We are of the opinion thatsuch pay-roll period is too remote to be used for such purpose.However, inasmuch as no pay rolls were introduced in evidenceit is impossible to determine, on the record before us, the partic-ular employees who will be eligible to vote in the elections.Weshall direct that all pattern makers who devote the majorityof their time to pattern making, during the pattern makingseason, who are not employers, supervisors, or vested with powerto hire or discharge, and who are or have been employed by theemployer-members of each of the Associations at any time dur-ing the period from January 1, 1940, to January 15, 1941, shallbe eligible to vote in the elections to be directed.The Board hereby amends its Direction of Elections by strikingfrom the second paragraph' thereof the words "at such time as theBoard may in the future direct," and substituting therefor the words"as soon as possible but not later than seventy-five (75) ' days of thedate-of the Direction herein"; by striking from the second- paragraphthereof, the words "whose names appear on the list to -be compiledby the Board at-a future date," and substituting therefor the words"and who are or have been so employed at any time during the periodfrom January 1, 1940, to January 15, 1941"; by striking from thethird paragraph thereof the words "at such time as the Board mayin the future direct," and substituting therefor the words `,`as soon aspossible but not later than seventy-five (75) days of the date of thedirection herein"; and by striking from the third paragraph thereofthe words "whose names appear on a list to be compiled by the Boardat a future date," and substituting therefor the words "and who areor have been so employed at any time during the period fromJanuary 1, 1940, to January 15, 1941."28 N. L.R. B., No. 65a.